UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08268 Firsthand Funds (Exact name of registrant as specified in charter) 150 Almaden Blvd., Suite 1250 San Jose, CA 95113 (Address of principal executive offices) (Zip code) Firsthand Capital Management, Incorporated 150 Almaden Blvd., Suite 1250 San Jose, CA 95113 (Name and address of agent for service) Registrant's telephone number, including area code: (408) 866-7096 Date of fiscal year end: December 31 Date of reporting period: March 31, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedule(s) of Investments is attached herewith. Firsthand Technology Opportunities Fund Portfolio of Investments,March 31, 2014 (unaudited) SHARES MARKET VALUE COMMON STOCKS — 96.0% ($106,261,903) Advanced Materials — 0.8% ($832,800) Corning, Inc. $ Communications — 5.1% ($5,625,800) Equinix, Inc.* Gogo, Inc.* Rackspace Hosting, Inc.* Communications Equipment — 6.5% ($7,236,300) QUALCOMM, Inc. Telefonaktiebolaget Ericsson LM - SP ADR Computer — 10.9% ($12,076,650) Apple, Inc. Internet — 34.2% ($37,845,453) Akamai Technologies, Inc.* Amazon.com, Inc.* Baidu, Inc. - SP ADR* Google, Inc., Class A* Linkedin Corp.* Pandora Media, Inc.* SINA Corp.* Tencent Holdings, Ltd. Yandex NV, Class A* Networking — 1.2% ($1,372,000) Palo Alto Networks, Inc.* Other Electronics — 1.5% ($1,691,000) VeriFone Systems, Inc.* Peripherals — 1.2% ($1,370,500) EMC Corp. Renewable Energy — 8.5% ($9,377,500) GT Advanced Technologies, Inc.* Semiconductor Equipment — 3.5% ($3,850,000) LAM Research Corp.* Semiconductors — 8.8% ($9,775,000) ARM Holdings, PLC - SP ADR Exar Corp.* Skyworks Solutions, Inc.* Social Networking — 4.4% ($4,819,200) Facebook, Inc.* Software — 9.4% ($10,389,700) Adobe Systems, Inc.* Intuit, Inc. SHARES MARKET VALUE Oracle Corp. $ VMware, Inc., Class A* INVESTMENT COMPANY — 7.0% ($7,778,228) Fidelity Institutional Money Market Fund (1) Total Investments (Cost $73,415,513) — 103.0% Liabilities in excess of other assets — (3.0)% ) NET ASSETS — 100.0% $ * Non-income producing security. The Fidelity Institutional Money Market Fund invest primarily in U.S. Treasury Securities. PLC Public Limited Company SP ADR Sponsored American Depositary Receipt 1 Firsthand Alternative Energy Fund Portfolio of Investments,March 31, 2014 (unaudited) SHARES MARKET VALUE COMMON STOCKS — 82.7% ($22,695,800) Advanced Materials — 9.5% ($2,601,385) Corning, Inc. $ Praxair, Inc. SunEdison, Inc.* Basic Materials — 3.6% ($985,945) Metalico, Inc.* Rockwood Holdings, Inc. Building Automation — 4.0% ($1,097,824) Johnson Controls, Inc. Electrical Equipment — 4.6% ($1,263,710) ABB, Ltd. - SP ADR Energy Efficiency — 5.7% ($1,577,461) ESCO Technologies, Inc. Honeywell International, Inc. Itron, Inc.* Engineering Service — 4.7% ($1,291,500) Quanta Services, Inc.* Environmental Services — 0.6% ($166,872) Advanced Emissions Solutions, Inc* Industrials — 4.7% ($1,282,418) 3M Co. United Technologies Corp. Intellectual Property — 0.0% ($—) Silicon Genesis Corp., Common (1)* 0 Other Electronics — 9.8% ($2,690,860) Cree, Inc.* Intevac, Inc.* Koninklijke Philips Electronics N.V. Renewable Energy — 29.5% ($8,098,567) Amtech Systems, Inc.* First Solar, Inc.* Gamesa Corp. Tecnologica S.A. GT Advanced Technologies, Inc.* Iberdrola S.A. JA Solar Holdings Co., Ltd. - ADR* JinkoSolar Holding Co., Ltd. - ADR* Motech Industries, Inc.* Orion Energy Systems, Inc.* Sharp Corp.* SMA Solar Technology AG SolarCity Corp.* SHARES MARKET VALUE SunPower Corp., Class B* $ Trina Solar Ltd. - SP ADR* ULVAC, Inc.* Vestas Wind Systems A.S.* Yingli Green Energy Holding Co. - ADR* Semiconductors — 4.7% ($1,278,258) Exar Corp.* Power Integrations, Inc. Waste & Environment Service — 1.3% ($361,000) Covanta Holding Corp. PREFERRED STOCK — 0.0%($—) Intellectual Property — 0.0% ($—) Silicon Genesis Corp., Series 1-C (1)* 0 Silicon Genesis Corp., Series 1-E (1)* 0 INVESTMENT COMPANY —47.0% ($12,896,609) Fidelity Institutional Money Market Fund (2) Total Investments (Cost $32,585,746) — 129.7% Liabilities in excess of other assets —(29.7)% ) NET ASSETS — 100.0% $ * Non-income producing security. Restricted security. The Fidelity Institutional Money Market Fund invests primarily in U.S. Treasury securities. ADR American Depositary Receipt SP ADR Sponsored American Depositary Receipt 2 NOTES TO PORTFOLIO OF INVESTMENTS March 31, 2014 (unaudited) The following information is based upon the federal income tax cost of portfolio investments as March 31, 2014. Firsthand Technology Opportunities Fund Firsthand Alternative Energy Fund Gross unrealized appreciation $ $ Gross unrealized depreciation ) ) Net unrealized appreciation (depreciation) $ $ Federal income tax cost, investments $ $ The difference between the acquisition cost and the federal income tax cost of portfolio investments is due to certain timing differences in the recognition of capital losses under accounting principles generally accepted in the United States and income tax regulations. Options—The Funds are subject to equity price risk in the normal course of pursuing their investment objectives and may enter into options written to hedge against changes in the value of equities. The Funds may purchase put and call options to attempt to provide protection against adverse price effects from anticipated changes in prevailing prices of securities or stock indices. The Funds may also write put and call options. When the Fund writes an option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently adjusted to the current fair value of the option written. Premiums received from writing options that expire unexercised are treated by the Fund on the expiration date as realized gains from investments. The difference between the premium and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security or currency in determining whether the Fund has realized a gain or loss. The Fund as writer of an option bears the market risk of an unfavorable change in the price of the security underlying the written option. As of March 31, the funds did not hold any options. Short Positions—Firsthand Alternative Energy Fund may sell securities short for economic hedging purposes.Short sales are transactions in which the Fund sells a security it does not own, in anticipation of a decline in the market value of that security. To initiate such a transaction, the Fund must borrow the security to deliver to the buyer upon the short sale; the Fund is then obligated to replace the security borrowed by purchasing it in the open market at some later date, completing the transaction. The Fund is liable for any dividends payable on securities while those securities are in a short position. The Fund will incur a loss if the market price of the security increases between the date of the short sale and the date on which the Fund replaces the borrowed security. The Fund will realize a gain if the security declines in value between those dates. All short sales must be fully collateralized. The Fund maintains the collateral in a segregated account consisting of cash, cash equivalents and/or liquid securities sufficient to collateralize the market value of its short positions. Typically, the segregated cash with brokers and other financial institutions exceeds the minimum required. Deposits with brokers for securities sold short are invested in money market instruments. Restricted securities include securities that have not been registered under the Securities Act of 1933, as amended, and securities that are subject to restrictions on resale. A Fund may invest in restricted securities that are consistent with a Fund’s investment objective and investment strategies. A Fund will not invest in a restricted security if, immediately after and as a result of the investment in such security, more than 15% of the Fund’s net assets would be invested in illiquid securities. In some cases, the issuer of restricted securities has agreed to register such securities for resale, at the issuer’s expense either upon demand by the Fund or in connection with another registered offering of the securities. Investments in restricted securities are valued at fair value as determined in good faith in accordance with procedures adopted by the Board of Trustees. It is possible that the estimated value may differ significantly from the amount that might ultimately be realized in the near term, and the difference could be material. 3 NOTES TO PORTFOLIO OF INVESTMENTS - continued March 31, 2014 (unaudited) As of March 31, 2014, the Alternative Energy Fund was invested in the following restricted securities: SECURITY ACQUISITION DATE SHARES COST VALUE % OF NET ASSETS ALTEX Silicon Genesis Corp., Common Stock September 2, 2008 $ $
